Title: To Benjamin Franklin from Edward Newenham, 8 January 1781
From: Newenham, Sir Edward
To: Franklin, Benjamin


Lausanne the 8 of january 1781
Mr: Edward Newenham’s respects, & begs leave to enclose the account of a Volunteer review in Ireland, which his Father order him to forward to your Excellency.
I am with the Greatest respect, your Excellency’s most obedient, & very humble servant.
Edward Newenham
 
Addressed: To / His Excellency Dr: Benjamin Franklin / Minister Plenipotentiary / of the United States / Paris
